DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Amendments
The amendments to para. [1045], [1046], [1058], [1075], [1086], and [1087], filed 06/23/2021, have been acknowledged. The amendments of claims 5, 9, and 19, filed 06/23/2021, have been acknowledged. The amendment of claim 20, filed 06/23/2021, has been acknowledged.
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
Independent Claim 1 and Its Dependent Claims
Applicant argues that the proposed combination improperly changes the principle of operation of the prior art. Applicant asserts that modifying the 3-point clamp path of Martin to include a clamp path with continuous contact with the curvature of the needle would not allow the user to rotate/angle the needle.
Examiner respectfully disagrees. Martin was modified in view of Slanetz such that the groove forming the straight clamp path within the puck assembly of Martin is curved in view of Slanetz in order to increase contact between the needle and the groove thus providing a better grip on the needle. The modification of the clamp path in the puck assembly does not affect the rotation of the puck assembly which facilitates the rotation of the curved portion of the needle. Therefore, the needle is still able to rotate within a curved groove formed in the puck assembly of Martin in view of Slanetz. Examiner notes that the limitations regarding the specific predetermined needle orientations are not disclosed until 
Also note regarding dependent claim 7, since the limitation discloses an “or” statement, per previous rejection, the limitation only requires that first and second needle alignment features orient the needle in the upward orientation, not the upward and downward orientation. It would be obvious to one of ordinary skill in the art to conclude that if the prior art reference discloses that there can be more than one alignment features than the first needle alignment feature would function the same as the second alignment feature i.e. both needles can be oriented upward and angled at the same time. Therefore, the rejection for claim 7 is maintained.
Independent Claim 19 and Its Dependent Claims
	Applicant argues that Martin fails to disclose that “the second clamp support is located opposite and distally offset from first clamp support along the longitudinal axis when in the closed orientation”.
	Examiner respectfully disagrees. Illustrated in Fig. 10C of Martin, the second clamp support is opposite and distally offset from the first clamp support because the proximal end of the second clamp support is distally offset and opposite the proximal most edge of the first, lower, clamp support (see Modified Fig. 10C of Martin below). Examiner notes that the claim does not specifically include what 

    PNG
    media_image1.png
    671
    829
    media_image1.png
    Greyscale

Modified Fig. 10C of Martin illustrating the proximal most end of the second clamp support (shaded light gray) being opposite and distally offset from the proximal most end of the first clamp support (shaded dark grey)
Applicant’s arguments, see pages 18-21, filed 06/23/2021, with respect to amended independent claim 14 and its previously rejected dependent claims have been fully considered and are persuasive.  Examiner respectfully agrees that the device of Martin, alone or in combination with . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 9113861) [hereinafter Martin].

    PNG
    media_image2.png
    592
    906
    media_image2.png
    Greyscale

Modified Fig. 10A [1] of Martin

    PNG
    media_image3.png
    560
    880
    media_image3.png
    Greyscale

Modified Fig. 10B [1] of Martin


Regarding claim 19, Martin discloses a laparoscopic suturing device (para. 0005), comprising:  
a clevis (Fig. 10A; col. 15 lines 7-16); 
a first jaw (stationary arm (430) (Fig. 10A) coupled to the clevis, the first jaw comprising a proximal end portion, a distal end portion, and a first needle alignment portion (needle capture portion (462)) (Fig. 10A) located between the proximal end portion and the distal end portion, the first needle alignment portion comprising a first clamp support (see Modified Fig. 10C [1] below); and 
a second jaw (grasping arm (410)) coupled to the clevis, the second jaw comprising a proximal end portion, a distal end portion, and a second needle alignment portion (needle-righting feature (454)) located between the proximal and distal end portion of the second jaw, the second needle alignment portion comprising a second clamp support (see Modified Fig. 10C [1] below); 
wherein: 
the second jaw (410) is movable relative to the first jaw (430) between an open orientation (Modified Fig. 10A below and a closed orientation (Modified Fig. 10B below (claim 5), 
the first and the second jaws define a longitudinal axis when in the closed orientation (abstract), 
the first and the second clamp supports extending toward each other when in the closed orientation (see Modified 10C [1] below),
 the second clamp support is located opposite and distally offset [non-perpendicular] from the first clamp support along the longitudinal axis when in the closed orientation (see Modified 10C [1] and [2] below)(col. 17 lines 24-27); Note: in Fig. 10C, the proximal most end of the second clamp support is opposite and distally offset from the first clamp support.
 (see Modified Fig. 9 above and Modified Fig. 10C [1] below), 
the clamp path defines a needle orientation plane, the needle orientation plane intersecting the longitudinal axis (see Modified 10C [2] below)(abstract and col. 17 lines 24-27), and 
the needle orientation plane is non-perpendicular with respect to the longitudinal axis when the second jaw is in the closed orientation  (see Modified 10C [2] below)(abstract and col. 17 lines 24-27).

    PNG
    media_image4.png
    671
    829
    media_image4.png
    Greyscale

Modified Fig. 10C [1] of Martin

    PNG
    media_image5.png
    668
    838
    media_image5.png
    Greyscale

Modified Fig. 10C [2] of Martin
Regarding claim 20, Martin discloses wherein the first and the second clamp supports are configured to orient the needle received between the first and the second clamp supports by clamping on the curved portion of the needle when the second jaw moves from the open orientation to the closed orientation to align the curved portion of the needle with the clamp path (col. 14 lines 34-50), and the curved portion of the needle is located within the needle orientation plane (col. 17 lines 24-27 ; claim 1; (Fig. 10C)).
Regarding claim 21, Martin discloses wherein: 
the first clamp support comprises a pair of lateral clamp members laterally spaced apart from each other on the first jaw with respect to the longitudinal axis of the first and second jaws when the second jaw is in the closed orientation (see Fig. 9) (col. 16 lines 42-55); 

    PNG
    media_image6.png
    227
    210
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    198
    252
    media_image7.png
    Greyscale

Modified Figs. 9 [2] and [3] of Martin
the second clamp support comprises a central clamp member located on the longitudinal axis; and the pair of lateral clamp members and the central clamp member define the clamp path when the second jaw is in the closed orientation (see Modified Fig. 9 [2] above and Modified Fig. 10C) (col. 16 lines 29-35 and col. 17 lines 13-20).
Regarding claim 22, Martin discloses wherein: 
the central clamp member comprises a peaked clamp surface, the peaked clamp surface comprising a central peak and adjacent lateral surfaces, the central peak being located closer to the first jaw when in the closed orientation than the adjacent lateral surfaces (see Modified Fig. 9 [3] above); 
and each of the pair of lateral clamp members comprises an inwardly angled clamp surface, an outer side of each inwardly angled clamp surfaces being closer to the second jaw when in the closed orientation than a corresponding inner side of each inwardly angled clamp surfaces (col. 16 lines 29-35 and col. 17 lines 13-20) (see Modified Fig. 9 [3] above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 9113861) [hereinafter Martin] in view of Slanetz, Jr. (US 5257999).
Regarding claim 1, Martin discloses a laparoscopic suturing device (para. 0005), comprising: 
a clevis (Fig. 10A; col. 15 lines 7-16); 
a first jaw (stationary arm (430) (Fig. 10A) coupled to the clevis, the first jaw comprising a first gripping portion ( front cover plate (437)) (Fig. 10A) and a second gripping portion (bottom member (460) of puck assembly (450)) (Fig. 10A), the second gripping portion (460) comprising a first needle alignment portion (needle capture portion (462)) (Fig. 10A), and the first gripping portion (437) being configured to engage a target tissue (col. 15 lines 41-46); 

wherein:
 the second jaw (410) is movable relative to the first jaw (430) between an open orientation (Fig 10A) and a closed orientation (Fig. 10B) (claim 5), 
the second needle alignment portion (454) is located opposite and aligned with the first needle alignment portion (462) when the second jaw (410) is in the closed orientation (Fig. 10B), 
the first and second needle alignment portions (462, 454) are configured to receive a curved portion of a needle (490) between the first needle alignment portion (462) and the second alignment portion (454) when the second jaw (410) is in the open orientation (see Fig. 10A) (col. 16 lines 10-18 and  47-51); 
Martin also discloses the first and second jaws in the closed position, wherein the space between the angular recess (456) of the needle-righting feature (454) and central recess of the needle capture portion (462) forms a clamp path in (Fig. 10B).
However, Martin fails to disclose
the clamp path having a radius of curvature corresponding with a radius of the curved portion of the needle, and 
a center of the radius of curvature is located at a pre-determined orientation with respect to the first and second jaws.
Slanetz, Jr. teaches a self-orienting laparoscopic needle holder having a jaw assembly comprised of upper, convex, jaw (14) and lower, concave, jaw (16) with semi-circular slots (34); wherein the front 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the clamp path formed by the two jaws when they are in the closed orientation in Martin to include curved clamp path of Slanetz in order to facilitate grasping and automatically orientating a curved surgical needle to the desired orientation (abstract; col. 8 lines 3-7).
Regarding claim 2, Modified Martin discloses wherein the first and second needle alignment portions are configured to rotate the needle by clamping the curved portion of the needle when the second jaw moves from the open orientation to the closed orientation to align the curved portion of the needle with the radius of curvature of the clamp path (col. 5 lines 37-42 and 56-60 of Slanetz).
Regarding claim 3, the combination of Martin in view of Slanetz, Jr. discloses wherein the pre-determined orientation includes an upward orientation (Fig. 6 of Slanetz) in which the center of the radius of curvature of the clamp path, formed by semi-circular convex and semi-circular concave slots (taught by Slanetz, Jr. Fig. 6), is located on a side of the first jaw opposite the second jaw when the second jaw is in the closed orientation.
Regarding claim 4, Modified Martin discloses a specific arcuate path that is capable of having an upward or a downward pre-determined orientation in which the center of the radius of curvature of the clamp path is located on a side of the second jaw (14) opposite the first jaw (16) when the first jaw is in the closed orientation (see col. 7 lines 62-68 and col. 8 lines 1-7 of Slanetz).
Regarding claim 5, Modified Martin disclosed in claim 1 wherein: 
the clamp path is a first clamp path; 
the radius of curvature is a first radius of curvature;
the pre-determined orientation is a first pre-determined orientation;

Since the third and fourth needle alignments have the same function as the first and second needle alignments, the third and fourth needle alignments are also configured to receive a curved portion of a needle when the second jaw is in the open orientation disclosed in claim 1 of Modified Martin (see Fig. Modified Fig. 10A) (col. 16 lines 10-18 and 47-51) ; 
Since the third and fourth needle alignments have the same function as the first and second needle alignments, the third and fourth needle alignments define a second clamp path identical to the first clamp path in the closed orientation disclosed in claim 1 of Modified Martin (see Modified Fig. 10B above); and has a second radius of curvature corresponding with the radius of the curved portion of the needle in which a center of the second radius of curvature located at a second pre-determined orientation with respect to the first and second jaws  (disclosed in claims 1-3 of Modified Martin). 
Regarding claim 6 and 7, the combination of Martin in view of Slanetz, Jr. discloses wherein the first and second pre-determined orientations include an upward orientation (see Fig. 6 of Slanetz) in which the center of the radius of curvature of the clamp path, formed by semi-circular convex and semi-circular concave slots (taught by Slanetz, Jr. Fig. 6), is located on a side of the first jaw (16) opposite the second jaw (14) when the second jaw is in the closed orientation for the first pre-determined orientation and is located on a side of the second jaw (14) opposite the first jaw (16)  when the first jaw is in the closed orientation for the second pre-determined orientation. 
 Regarding claim 9, Modified Martin discloses wherein the first needle alignment portions comprise a pair of first clamp supports on the lower, first jaw extending toward the second needle alignment 
the second clamp support on the upper, second jaw extending toward the first needle alignment portion when in the closed orientation (see Modified Fig. 9 of Modified Martin below), the second clamp support located along the longitudinal axis of the first and the second jaws when in the closed orientation, the second clamp support and the pair of first clamp supports defining the clamp path when the second jaw is in the closed orientation (see Modified Fig. 9 of Modified Martin)


    PNG
    media_image8.png
    661
    586
    media_image8.png
    Greyscale


Modified Fig. 9 of Martin illustrates front and side view of the pair of first support clamps on the lower, first jaw and the second support clamp on the upper, second jaw.

Regarding claim 10 and 11, Modified Martin discloses the pair of first clamps have a semi-circular or curved U-shaped recess (see Modified Fig. 9 of Modified Martin above).
Regarding claim 12, Modified Martin discloses wherein the second clamp support comprises a protruding clamp surface (see Modified Fig. 9 of Modified Martin above), the second clamp support comprising a central peak and adjacent lateral surfaces, the central peak being located closer to the first needle alignment portion when in the closed orientation than the adjacent lateral surfaces (see Modified Fig. 6 of Slanetz, Jr. below); and 
each of the pair of first clamp supports comprises an inwardly angled clamp surface that forms the a U-shaped/semi-circular recess, an outer side of each inwardly angled clamp surfaces being located closer to the second 40Attorney Docket No. ISRG12150/USneedle alignment portion when in the closed orientation than a corresponding inner side of each inwardly angled clamp surface (col. 16 lines 42-55 of Martin) (see Modified Fig. 6 of Slanetz, Jr. below).

    PNG
    media_image9.png
    295
    343
    media_image9.png
    Greyscale

Modified Fig. 6 of Slanetz, Jr.
Regarding claim 13, Modified Martin discloses the first needle alignment portion comprises a plurality of pairs of first clamp supports aligned in series forming a series of first clamp supports located 
 the second needle alignment portion comprises a plurality of second clamp supports aligned in series in an orientation parallel with the longitudinal axis of the first and the second jaws when in the closed orientation and forming a series of second clamp supports located along a center of the second jaw  (see Modified Fig. 9 above) (col. 16 lines 29-35 and col. 17 lines 13-20) [The examiner notes that the second needle alignment portion has a second clamp support on the front and back which is a total of 2 second clamp supports in series]; and 
each pair of clamp supports of the plurality of pairs of first clamp supports are aligned with a corresponding second clamp support of the plurality of second clamp supports (see Modified Fig. 9 above).
Allowable Subject Matter
Claims 14 and 16-18 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771